Case 1:20-cv-01291-TJK Document 1 Filed 05/14/20 Page 1of5

UNITED STATES DISTRICT COURT Fone

FOR THE DISTRICT OF COLUMBIA LYS. Gonnr Hit Gln |
JOHN WORTHINGTON ivil Action. No.
4500 SE 2%? PL G 7
RENTON WA.98059 ,
Case: 1:20-cv—
PLAINTIFF, eee
vs. signe To : Jackson, Amy Berman
Assign. Date : 5/14/2020
UNITED STATES DEPARTMENT Description: FOIA/Privacy Act (I-DECK)
OF JUSTICE,

950 Pennsylvania Avenue, NW, R. 2242
Washington, DC 20530-0001,

DEFENDANT,

 

 

COMPLAINT

Plaintiff John Worthington brings this action against United States Department of Justice to
compel compliance with the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”). As grounds

therefore, Worthington alleges as follows:

JURISDICTION AND VENUE

1. The Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a) (4)(B) and 28
U.S.C. § 1331.
2. Venue is proper in this district pursuant to 28 U.S.C. § 1391(e).
PARTIES

3. Plaintiff is John Worthington a citizen investigator at 4500 SE 2®? PL Renton Wa. 98059.
Case 1:20-cv-01291-TJK Document 1 Filed 05/14/20 Page 2 of 5

Worthington seeks to promote transparency, accountability, and integrity in government and
fidelity to the rule of law. As part of his mission, Worthington has been requesting records
from federal agencies pursuant to FOIA regarding the West Sound Narcotics Enforcement
Team (WestNET). Worthington has an ongoing case against WestNET and the Tacoma
Narcotics Enforcement Team (TNET), in regards to a drug raid in Renton, Washington in

2007.

. Defendant United States Department of Justice (“U.S. DOJ”) is an agency of the U.S.
Government and is headquartered in Washington DC. U.S. DOJ has possession, custody,
and control of records to which Plaintiff seeks access.
STATEMENT OF FACTS

. On 1/14/2016 Worthington submitted a FOIA request to the U.S. DOJ seeking the production
of: A) Request for asset sharing information for the West Sound Narcotics Enforcement
Team (WestNET) in Kitsap County, Washington
. By e-mail March 27, 2019, the U.S.DOJ acknowledged receipt of Plaintiff's FOIA request on
1/14/2016 and assigned it Reference Number 117480.
. Pursuant to 5 U.S.C. § 552(a)(6)(A)(i), U.S.DOJ was required to determine whether to
comply with the FOIA request within twenty (20) working days of receipt of the request and
to notify Worthington immediately of its determination, the reasons therefor, and the right to
appeal any adverse determination.

The U.S.DOJ determination regarding Worthington’s FOIA request was due by February 4,

2016 at the latest.
2

10.

11.

12.

13.

14.

15.

Case 1:20-cv-01291-TJK Document 1 Filed 05/14/20 Page 3 of 5

On March 17, 2020, U.S.DOJ provided records for Kitsap County and for WestNET, with
redactions to each set of records. Specifically, 7 (F) law enforcement purpose exemption.
On March 17, 2020, Worthington challenged the 7 (F) exemption, because WestNET does
not legally exist to apply exemptions to. “There is no law enforcement purpose exemption
applicable to a “non-entity" (2nd report) all of those actions would be considered on frolic or
in this case performing the Rico Act of using a non-entity to function as a seizing agency.”
U.S.DOJ has not replied to any communications since March 17, 2020.

Because the U.S.DOJ has failed to comply with the time limit set forth in 5 U.S.C. §
552(a)(6)(A), Worthington is deemed to have exhausted any and all administrative remedies

pursuant to 5 U.S.C. § 552(a)(6)(C).

COUNT 1
(Violation of FOIA, 5 U.S.C. § 552)

Worthington realleges paragraphs 1 through 11 as if fully stated herein.

Defendant is unlawfully withholding records requested by Worthington pursuant to 5 U.S.C.
§ 552.

Worthington is being irreparably harmed by reason of Defendant’s unlawful withholding of
records responsive to Worthington’s FOIA request, and Worthington will continue to be
irreparably harmed unless Defendant is compelled to conform their conduct to the
requirements of the law.

WHEREFORE, Worthington respectfully requests that the Court: (1) order Defendant to
Case 1:20-cv-01291-TJK Document 1 Filed 05/14/20 Page 4of 5

conduct searches for any and all responsive records to Worthington’s FOIA request and
demonstrate that it employed search methods reasonably likely to lead to the discovery of
records responsive to Worthington’s FOIA request; (2) order Defendant to produce, by a date
certain, any and all non-exempt records to Worthington’s FOJA request and a Vaughn index
of any responsive records withheld under claim of exemption; (3) enjoin Defendant from
continuing to withhold any and all non-exempt records responsive to Plaintiff's FOIA
request; (4) grant Plaintiff an award of attorneys’ fees and other litigation costs reasonably
incurred in this action pursuant to 5 U.S.C. § 552(a)(4)(E); and (5) grant Plaintiff such other

relief as the Court deems just and proper, such as fees for FOIA delay..

Respectfully submitted this 11 day of May 2020.

BY /s/ JOHN WORTHINGTON
John Worthington Pro Se
4500 SE 2%? PL.

Renton WA.98059
Case 1:20-cv-01291-TJK Document 1 Filed 05/14/20 Page 5of5

Certificate of Service

| hereby certify that on the 11" day of May, 2020, | will electronically file the
foregoing with the Clerk of Court using the CM/ECF system, which will then
send a notification of such filing (NEF) to the following:

Johnny Walker
950 Pennsylvania Avenue, NW, Room 2242
Washington, DC 20530-0001

johnny.walker@usdoj.gov

BY: // JOHN WORTHINGTON
John Worthington Pro Se
4500 SE 2np PL.

Renton WA.98059
425-919-3910
